Ryan, C.
On the 28th clay of February, 1891, a petition for mandamus was filed in this proceeding against Frank J. Sadilek, treasurer of Saline county. The relator alleges in this petition that he is a resident and freeholder of Crete precinct, in said county and state, and in connection with his averments as to the voting of precinct bonds in Crete-precinct to aid in the construction of the Missouri Pacific-railroad he alleged that the bonds had been duly earned by the said railway company, and that said company had paid said taxes duly assessed on its line of road in said precinct,, and having alleged such facts further as entitled the taxpayers of said precinct to have set apart and appropriated the taxes paid by said railroad company in said precinct for the payment of the amounts due on said bonds, the relator prayed that the defendant,, whom he alleged refused so to do, should be compelled to segregate the said taxes for the use aforesaid.
On the 3d day of March, 1891, a general demurrer was filed to the aforesaid petition. As we have been favored with a brief on neither of these pleadings, we are, perhaps, somewhat in the dark as to what question was intended to be presented by the demurrer. As the matter is of public interest, however, the petition and demurrer have been carefully considered, and the conclusion reached is that the petition states a cause of action. As the case was submitted for final determination upon the petition and demurrer, a peremptory writ will issue as prayed.
Writ allowed.
The other commissioners concur.